DETAILED ACTION
Receipt of Arguments/Remarks filed on November 5 2021 is acknowledged. Claims 1-79 and 86 were/stand cancelled. Claims 80-85, 87-99, 101-118, 120 and 122-125 were amended. Claims 80-85 and 87-125 are pending. Claims 98, 100, 119 and 121 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27 2021. Claims 80-85, 87-97, 99, 101-118, 120 and 122-124 are directed to the elected invention.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5 2021 was considered by the examiner.

Withdrawn Objections/Rejections

The cancellation of claim 86 renders the duplicate claim warning moot.  
The amendments filed November 5 2021 have overcome the rejection of claims 81, 92-96 and 101 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The antecedent issues have been corrected.  
The amendments filed November 5 2021 have overcome the rejection of claims 80-97, 99, 101-118, 120 and 122-124 under 35 U.S.C. 103 as being unpatentable over Sonobe et al. in view of Boyden et al., Berner et al., Pogany et al. and Klausner

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the length of the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Response to Arguments
Applicants’ arguments filed November 5 2021 have been fully considered but they are not persuasive. 
Applicants argue that appropriate correction has been made in accordance with MPEP 608.01(b).  
However, the abstract filed November 5 2021 is 275 words and still exceeds the 150 word guideline.

Claim Objections
Claims 80, 81, 89-90, 91, 103, 111-112 are objected to because of the following informalities:  the claims recite “the residence structure” instead of “the gastric residence structure”.  Appropriate correction is required.

Response to Arguments
Applicants’ arguments filed November 5 2021 have been fully considered but they are not persuasive. 
The missing “gastric” term is still missing.  See for example lines 3-4 of claim 80, line 4 of claim 71.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 80-85, 87-97, 99, 101-118, 120 and 122-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10182985 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims gastric residence structure, comprising: a containing structure; and a gastric residence structure contained within the containing structure, the residence structure comprising: a first polymeric component; a second polymeric component coupled to the first polymeric component; and at least one degradable linker coupled with the first polymeric component, wherein the gastric 
The instant application claims a gastric residence structure, comprising: a containing structure; and a gastric residence structure contained within the containing structure, the residence structure comprising: a first polymeric component; a second polymeric component coupled to the first polymeric component; and at least one degradable linker coupled with the first polymeric component, wherein at least one linker degrades, dissolves, disassociates, or mechanically weakens in a gastric environment which results in loss of retention shape integrity and passage out of a gastric cavity, wherein the structure is configured such that it is retained at a location internally of a subject for at least about 24 hours, and wherein the gastric residence structure has a cross-sectional area having a shape selected from the group consisting of square, circle, oval, polygon, tubes, and rings.
Patent ‘985 claims a gastric residence structure comprising: a loadable polymeric component; an elastic polymeric component; and a separate linker component, said linker connecting the loadable polymeric component with the elastic polymeric component; wherein the gastric residence structure is configured to be folded and physically constrained during administration and is configured to assume an open 
Patent ‘985 does not claim the specific actives instantly claimed or the specific shapes instantly claimed. However, due to the number of therapeutic agents instantly claimed, the recitation of active substance in patent ‘985 is deemed to render the instantly claimed list obvious.
It is noted that changes in shape are not a patentable modification absent evidence a particular configuration is significant.  Note: MPEP 2144.04.

Claims 103-106, 110-112, 120 and 123-124 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-9, 18-19, 24, 32-33, 39, 41, 43, 47, 49, 53-55, 62 and 70-72 of copending Application No. 15782021 (USPGPUB No. 20190262265, cited on PTO Form 1449).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘021 claims a gastric residence system for administration to a stomach of a patient, comprising: an elastomer component, wherein the elastomer 
Copending ‘021 does not claim the specific actives instantly claimed or the specific shapes instantly claimed. However, due to the number of therapeutic agents instantly claimed, the recitation of active substance in patent ‘985 is deemed to render the instantly claimed list obvious.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 80-85, 87-97, 99, 101-118, 120 and 122-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10596110 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Patent ‘110 claims a gastric residence structure comprising at least one active substance, the gastric residence structure comprising: one or more arms comprising a loadable polymeric component, wherein the loadable polymeric component comprises an active substance, and at least one active substance comprises an antiretroviral agent; an elastic polymeric component; and a separate linker component, said linker connecting the one or more arms with the elastic polymeric component; wherein the gastric residence structure is configured to be folded and physically constrained during administration and is configured to assume an open retention shape upon removal of a constraint, wherein change between the folded shape and the open retention shape is mediated by the elastic polymeric component that undergoes elastic deformation when 
Patent ‘110 does not recite the claimed shapes.  However, it is noted that changes in shape are not a patentable modification absent evidence a particular configuration is significant.  Note: MPEP 2144.04.

Claims 80-85, 87-97, 99, 101-118, 120 and 122-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10532027 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘027 claims an article, comprising: a containing structure; and a gastric residence structure contained within the containing structure, the residence structure comprising at least three loadable polymeric arms and a second polymeric component coupled to the loadable polymeric arms by at least one degradable linker, wherein at least one loadable polymeric arm comprises an active substance, and the second component is free of active substance, wherein the residence structure is constructed and arranged to have a first configuration when constrained by the containing structure, 
Patent ‘027 does not recite the claimed shapes.  However, it is noted that changes in shape are not a patentable modification absent evidence a particular configuration is significant.  Note: MPEP 2144.04.

Claims 80-85, 87-97, 99, 101-118, 120 and 122-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-113 of U.S. Patent No. 10610482 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘482 claims gastric residence structure comprising at least one active substance, the gastric residence structure comprising: one or more arms comprising a loadable polymeric component, wherein the loadable polymeric component comprises an active substance, and at least one active substance comprises an antiretroviral agent; an elastic polymeric component; and a separate linker component, said linker connecting the one or more arms with the elastic polymeric component; wherein the gastric residence structure is configured to be folded and physically constrained during administration and is configured to assume an open retention shape upon removal of a constraint, wherein change between the folded shape and the open retention shape is 
Patent ‘482 does not recite the claimed shapes.  However, it is noted that changes in shape are not a patentable modification absent evidence a particular configuration is significant.  Note: MPEP 2144.04.

Claims 80-85, 87-97, 99, 101-118, 120 and 122-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of U.S. Patent No. 10517819 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘819 claims a gastric residence structure comprising an active substance, the gastric residence structure comprising: one or more arms comprising a loadable polymeric component, wherein the loadable polymeric component comprises the active substance, and the active substance is a therapeutic agent or a diagnostic agent; an elastic polymeric component; and a separate linker component, said linker connecting the one or more arms with the elastic polymeric component; wherein the gastric residence structure is configured to be folded and physically constrained during 
Patent ‘819 does not recite the claimed shapes.  However, it is noted that changes in shape are not a patentable modification absent evidence a particular configuration is significant.  Note: MPEP 2144.04.

Claims 80-85, 87-97, 99, 101-118, 120 and 122-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-69 of U.S. Patent No. 10517820 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘820 claims a method of making a gastric residence structure comprising an active substance comprising: forming one or more arms comprising a loadable polymeric component, wherein the loadable polymeric component comprises one or more polymeric materials and at least one active substance; and connecting the one or more arms to an elastic polymeric component using a separate linker component; 
Patent ‘820 does not recite the claimed shapes.  However, it is noted that changes in shape are not a patentable modification absent evidence a particular configuration is significant.  Note: MPEP 2144.04.

Claims 80-85, 87-97, 99, 101-118, 120 and 122-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10716751 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘751 claims a method for delivering a residence structure, comprising: administering, into the stomach of a subject, a retaining element and a gastric residence 
Patent ‘751 does not recite the claimed shapes.  However, it is noted that changes in shape are not a patentable modification absent evidence a particular configuration is significant.  Note: MPEP 2144.04.

Claims 80-85, 87-97, 99, 101-118, 120 and 122-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10716752 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  

Patent ‘752 claims an article, comprising: a retaining element; and a gastric residence structure constrained by the retaining element, the residence structure comprising at least three loadable polymeric arms and a second polymeric component coupled to the loadable polymeric arms by at least one degradable linker, wherein at least one loadable polymeric arm comprises an active substance, and the second component is free of active substance, wherein the residence structure is constructed and arranged to have a first configuration when constrained by the retaining element, and configured to mediate a change in shape as a result of release by the retaining element in the stomach to assume a second configuration, the residence structure being retained in the stomach and unable, in the second configuration, to pass through the gastric pyloric orifice of the subject under gastrointestinal physiological conditions.  Overlapping drugs are claimed.  Same polymers are claimed.
Patent ‘752 does not recite the claimed shapes.  However, it is noted that changes in shape are not a patentable modification absent evidence a particular configuration is significant.  Note: MPEP 2144.04.

Claims 80-85, 87-97, 99, 101-118, 120 and 122-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 11077056 (USPGPUB No. 20210113460, Application No. 17126786, cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  

Patent ‘056 claims a gastric residence system, comprising: one or more arms comprising a first polymeric component, wherein the polymeric component comprises an active substance or salt thereof; a second polymeric component; and a linker component, said linker coupling the one or more arms with the second polymeric component; wherein the system is configured to be folded and physically constrained during administration and is configured to assume an open retention shape upon removal of a constraint, wherein change between the folded shape and the open retention shape is mediated by the second polymeric component that undergoes elastic deformation when the residence system is in the folded shape and recoils when the gastric residence system assumes the open retention shape, wherein the system is configured such that it is retained at the location internally of the subject for at least about 24 hours in the open retention shape, and wherein the system releases between about 0.05 wt% and about 50 wt% of the active substance during the first day of release.  Overlapping drugs are claimed.  Same polymers are claimed. 
Patent ‘056 does not recite the claimed shapes.  However, it is noted that changes in shape are not a patentable modification absent evidence a particular configuration is significant.  Note: MPEP 2144.04.

Claims 80-85, 87-97, 99, 101-118, 120 and 122-124 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 80-117 and 125-150 of copending Application No. 16899447 (USPGPUB No. 20210093564, cited on PTO Form 1449). It is noted a notice of Allowance has been mailed but a patent number has not been issued.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ’447 claims a gastric residence structure, comprising: an elastic polymeric component; a first polymeric component coupled to the elastic component via a separate first degradable linker; a second polymeric component coupled to the first polymeric component via a separate second degradable linker; wherein each linker component is the same or different, and wherein at least one linker degrades, dissolves, disassociates, or mechanically weakens in a gastric environment which results in loss of retention shape integrity and passage out of a gastric cavity wherein the residence structure is configured such that it is retained at the location internally of the subject for at least about 24 hours.  The structure is configured to be folded and physically constrained during administration and is configured to assume an open retention shape upon removal of a constraint, wherein change between the folded shape and the open retention shape is mediated by the elastic polymeric component that undergoes elastic deformation when the residence structure is in the folded shape and recoils when the gastric residence structure assumes the open retention shape.  Overlapping drugs and polymers are claimed.
Copending ‘447 does not recite the claimed shapes.  However, it is noted that changes in shape are not a patentable modification absent evidence a particular configuration is significant.  Note: MPEP 2144.04.


Response to Arguments
Applicants’ arguments filed November 5 2021 have been fully considered but they are not persuasive. 
It is argued that the claims are not been found allowable thus withdrawal of the rejection of claims on these grounds is requested.  It is argued that Applicant will address any double patenting rejection when one of the instant claims are found allowable.  
Regarding applicants arguments, firstly per MPEP 804:  A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other 
Thus while Applicants contend the claims are not found allowable, it is noted that the claims would never be indicated as allowable if any double patenting rejection remains as the claims would be rejected on the grounds of non-statutory double patenting.  In the above rejections, only two of the double patenting rejections are provisional.  The effective filing date of copending 15782021 is 12/7/16.  The effective filing date of the instant application is 6/11/15.  Thus if this double patenting rejection is the only rejection remaining, the pursuant to MPEP 804, the provisional rejection can be withdrawn.  However, the other rejections are either non-provisional or possess the same effective filing date (16899447).  Thus, pursuant to MPEP 804, the proper response to these rejections is either filing of a terminal disclaimer or a showing that the claims subject to the rejection are patentably distinct from the reference claims.



MPEP 804: 
If a "provisional" nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (including any benefit claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) ) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.
Where there are two applications with conflicting claims, a terminal disclaimer need not be filed in the application with the earliest effective U.S. filing date, i.e., the "earlier-filed application," which is identified as follows:
(A) Where there is no benefit claim in the two applications, the earlier-filed application is the one having the earlier actual filing date; 
(B) 

(2) Where two applications are entitled to the benefit of the same U.S. nonprovisional application under 35 U.S.C. 120, 121, 365(c), or 386(c), if all the conflicting claims of one of the applications are not appropriately supported in the parent application (and therefore, not entitled to the benefit of the filing date of the parent application), while the conflicting claims of the other application are appropriately supported in the parent application (and therefore, entitled to the benefit of the filing date of the parent application), then the other application is the earlier-filed application. If none of the conflicting claims of either application are appropriately supported in the parent application, then the actual filing dates of the two applications govern. 
(C) A 35 U.S.C. 119(e)  benefit claim is NOT taken into account in determining which is the earlier-filed application. 
(D) A foreign priority claim under 35 U.S.C. 119(a)  is NOT taken into account in determining which is the earlier-filed application

If a "provisional" nonstatutory double patenting rejection is the only rejection remaining in an application, and that application has an effective U.S. filing date (including any benefit claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) ) that is later than, or the same as, the effective U.S. filing date of at least one of the reference application(s), the rejection should be maintained until applicant overcomes the rejection. In accordance with 37 CFR 1.111(b), applicant’s reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. Alternatively, a reply that includes the filing of a compliant terminal disclaimer in the later-filed application under 37 CFR 1.321  will overcome a nonstatutory double patenting rejection and is a sufficient reply pursuant to 37 CFR 1.111(b). Upon the filing of a compliant terminal disclaimer in a pending application, the nonstatutory double patenting rejection will be withdrawn in that application. 
If both applications are filed on the same day, the provisional nonstatutory double patenting rejection made in each of the applications should be maintained until applicant overcomes the rejections by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in each of the pending applications.
If both applications are entitled to the benefit of the same U.S. nonprovisional application under 35 U.S.C. 120, 121, or 365(c), and (B)(2) above does not apply, then the provisional nonstatutory double patenting rejection made in each of the applications 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616